DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the second and third instances of “an abnormal situation” in line 7 and line 9, should be “the abnormal situation”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: “an abnormal situation” should be “the abnormal situation”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “an abnormal situation” should be “the abnormal situation”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “the first and second information” should be “the first information and the second information”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a) a detection unit configured to obtain detection data, b) a control unit configured to determine whether a wearer is in an abnormal situation based on the moving image data and the detection data, c) a first communication unit configured to transmit first information to a server, and d) a second communication unit configured to transmit second information in claim 1; a reception 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robil (US 20170193306 A1) in view of Kim (US 20170163891 A1).

claim 1, Robil discloses a wearable camera (FIG. 1, wearable camera 106), comprising: 
an image pickup unit configured to obtain moving image data of an object (FIG. 2(a), camera module 202; see [0027], [0033]); 
a detection unit configured to obtain detection data (FIG. 2(a), motion sensor 201; see [0027], [0029], [0033]);  
a control unit configured to determine whether a wearer is in an abnormal situation based on the moving image data and the detection data (FIG. 2(a), processor 205; see [0029], Considering a case of abduction, a predator approaches the child … perform facial recognition operations to identify the predator) and generate attribute tag data including a determination clock time and details of abnormality when it is determined that the wearer is in an abnormal situation (see [0027]-[0029] and [0033], position of the wearable accessory, facial information of the predator, and the time of the offense); 
a communication unit configured to transmit first information to a server when the control unit determines that the wearer is in an abnormal situation and second information including the moving image data to the server based on the attribute tag data (FIG. 2(a) and [0027]-[0029], [0033], wireless module 204 transmits images, position and/or time information to a remote security server 104 through a wireless network 103).
Robil fails to explicitly disclose a first communication unit configured to transmit the first information to the server; and 
a second communication unit configured to transmit the second information including the moving image data and having a greater amount of data than that of the first information to the server.
(FIG. 1, second communicator 120; see FIG. 3, S62); and 
a second communication unit configured to transmit the second information including the moving image data and having a greater amount of data than that of the first information to the server (FIG. 1, first communicator 110; see FIG. 3, S63; see [0037]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Robil using Kim’s teachings to include a first communication unit configured to transmit the first information to the server; and a second communication unit configured to transmit the second information including the moving image data and having a greater amount of data than that of the first information to the server in order to efficiently handle power by including a communicator configured to transmit or receive a large volume of data at high speed and a communicator configured to transmit or receive a small volume of data with low power (Kim; [0008], [0037]).

As to claim 2, the combination of Robil and Kim further discloses wherein the first information includes information on a location and an identification of the wearable camera when the control unit determines that the wearer is in an abnormal situation (Robil; see [0027]- [0029], [0033] and [0035], position of the wearable camera).

As to claim 3, the combination of Robil and Kim further discloses wherein the second information includes information that is not included in the first information (Kim; FIG. 3 and [0083]- [0085]).

claim 4, the combination of Robil and Kim further discloses wherein the second information includes information that is obtained at clock times before and after when the control unit determines that the wearer is in an abnormal situation (Robil; see [0027], [0029]).

As to claim 5, the combination of Robil and Kim further discloses wherein a maximum communication speed of the second communication unit is greater than that of the first communication unit (Kim; see [0037]).

As to claim 7, the combination of Robil and Kim further discloses wherein the first information differs depending on the details of abnormality (Robil; [0029], the time of the offense).

As to claim 8, the combination of Robil and Kim further discloses wherein the second information differs depending on the details of abnormality (Robil; [0029], facial information of the predator).

As to claim 10, the combination of Robil and Kim discloses a security system (Robil; FIG. 1), comprising: 
the wearable camera according to claim 1 (see rejection of claim 1 above); 
the server including a server application that receives the first and second information from the wearable camera and an analysis application that analyzes the moving image data (Robil; see [0027]- [0029]); and 
(Robil; FIG. 1, mobile device 101; see [0027]- [0029]).

As to claim 11, the combination of Robil and Kim further discloses wherein the server application transmits the notification to the reception unit when receiving the first information (Robil; see [0027]- [0029]), and 
the server application causes the analysis application to analyze the moving image data included in the second information when receiving the second information (Robil; see [0027]- [0029]).

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robil (US 20170193306 A1) in view of Kim (US 20170163891 A1) further in view of Minowa (US 20100201819 A1).

As to claim 6, the combination of Robil and Kim fails to explicitly disclose wherein the first information includes a static image obtained from the moving image data.
However, Minowa teaches wherein the first information includes a static image obtained from the moving image data (see [0046], The still image data generation unit 160 generates still image data formed of a plurality of still images at predetermined intervals on the basis of the video signal captured by the image capture unit 140; see [0049], The first transmission unit 210 transmits the still image data).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Robil and Kim using (Minowa; [0008]).

As to claim 9, the combination of Robil and Kim fails to explicitly disclose wherein the control unit compares a plurality of the attribute tag data with each other to generate attribute tag data for which priorities are set, and 
the second communication unit transmits the second information to the server based on the attribute tag data for which priorities are set.
However, Minowa teaches wherein the control unit compares a plurality of the attribute tag data with each other to generate attribute tag data for which priorities are set (see [0049], Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) … evidence data that is seemed to be more important is transmitted at the highest priority), and 
the second communication unit transmits the second information to the server based on the attribute tag data for which priorities are set (see [0049]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Robil and Kim using Minowa’s teachings to include wherein the control unit compares a plurality of the attribute tag data with each other to generate attribute tag data for which priorities are set, and the second communication unit transmits the second information to the server based on the attribute tag data (Minowa; [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482